154 Ga. App. 561 (1980)
269 S.E.2d 493
KELLAM
v.
THE STATE.
59692.
Court of Appeals of Georgia.
Submitted April 9, 1980.
Decided May 9, 1980.
Thomas C. Bobbitt, III, for appellant.
Beverly B. Hayes, District Attorney, H. Jeff Lanier, Assistant District Attorney, for appellee.
QUILLIAN, Presiding Judge.
Defendant appeals the revocation of his probation. Held:
The probation was revoked on three grounds: for violating a criminal law of Georgia, for failing to report to a probation officer, and for changing his address without notifying his probation supervisor. Defendant contends in three enumerations that the evidence presented was insufficient to support any of the grounds *562 for revocation.
A convicted accomplice of defendant in a burglary of which defendant had been acquitted testified that defendant participated in the burglary with him. Slight evidence is sufficient to support a finding of probation revocation and evidence of criminal acts of which a defendant has been acquitted may be used to revoke his probation. Johnson v. State, 142 Ga. App. 124 (1) (235 SE2d 550), affd. 240 Ga. 526 (242 SE2d 53) cert. den. 439 U. S. 881.
The evidence of the criminal participation and the evidence supporting the other grounds was sufficient to authorize the revocation.
Judgment affirmed. Shulman and Carley, JJ., concur.